Citation Nr: 1042070	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus and 
herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966.  
Service in the Republic of Vietnam is indicated by the evidence 
of record. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2010, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement of 
the case was issued in August 2010 by the VA Appeals Management 
Center (AMC) which continued the denial of the claim.  The case 
is once again before the Board. 


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the Veteran's 
hypertension is related to, or aggravated by, his military 
service, including his presumed herbicide exposure therein, or 
his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
may not be presumed to have been so incurred or aggravated, and 
is not proximately due to, or chronically aggravated by, service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 



Stegall concerns 

In April 2010, the Board remanded the case in order to schedule 
the Veteran for a VA examination and obtain a medical nexus 
opinion.  The Veteran's claim was then to be readjudicated.

The record reveals that the Veteran was afforded a VA examination 
in June 2010.  The examination report contains the medical nexus 
opinion requested by the Board. The claim was readjudicated via 
the August 2010 SSOC.  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance]. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in June 2006.  This letter informed the Veteran of what 
evidence was required to substantiate his claim on a secondary 
basis, as well as his and VA's respective duties for obtaining 
evidence.  The June 2006 letter also informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

The Board notes that the June 2006 notice letter did not inform 
the Veteran of what evidence is required to substantiate his 
claim on a direct service connection basis. However, this VCAA 
defect has not resulted in any prejudice to the Veteran because 
he has demonstrated actual knowledge of what the evidence must 
show to establish service connection on a direct basis.  In 
particular, in his March 2007 notice of disagreement, the Veteran 
argued that his hypertension is "a result of [his] exposure to 
Agent Orange while serving in the Republic of Viet Nam." 
Moreover, the Board notes that the Veteran was provided with the 
law and regulations pertaining to service connection claims in 
the February 2008 statement of the case and provided with ample 
opportunity to respond.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini. However, since the case was readjudicated thereafter 
in the August 2010 supplemental statement of the case, there has 
been no prejudice to the Veteran in this regard. See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, private 
medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in June 2010.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2009).  

The Board observes that the Veteran has not been afforded a VA 
examination to determine whether his hypertension is at least as 
likely as not related to his military service, to include 
herbicide exposure therein.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in service connection claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

As discussed in detail below, the Veteran has been diagnosed with 
hypertension and he is presumed to have been exposed to 
herbicides during service.  The first and second McLendon 
elements have therefore been met.  With respect to the third 
factor, association with service, the Court has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation. See 
McLendon, supra.

In that regard, the competent evidence of record does not 
demonstrate an association between the Veteran's presumed 
herbicide exposure and his hypertension.  The Board has carefully 
considered the Court's language in McLendon that the threshold 
for showing this association is a low one. However, the Court's 
language makes it clear that there is in fact a threshold.  The 
Veteran's service treatment records do not include a diagnosis or 
treatment for hypertension.  The record is also lacking any 
evidence of continuity of symptomatology since service.  While 
the Veteran's March 2007 notice of disagreement indicated that he 
was submitting a nexus statement from his private physician which 
established that his hypertension was due to herbicide exposure, 
the accompanying letter does not mention the Veteran's exposure 
to herbicides. 

Only the Veteran's contentions provide any suggestion of such 
association between his hypertension and Agent Orange exposure, 
and Board does not find the Veteran's contentions to rise to the 
level of the "indication of an association" referred to in 38 
U.S.C.A. § 5103A or in McLendon.  However, if a Veteran's mere 
contention, standing alone, that his claimed disability is 
related to his service or to a service connected disability is 
enough to satisfy the "indication of an association," then that 
element of 38 U.S.C.A. § 5103A is meaningless. An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 
1068-69 (Fed. Cir. 2000) ["canons of construction require us to 
give effect to the clear language of statute and avoid rendering 
any portions meaningless or superfluous"]. It is clear that more 
than a mere contention is required under McLendon.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - Agent Orange exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  However, hypertension is not among the 
diseases listed at 38 C.F.R. § 3.309(e) and is not subject to a 
presumption of service connection under § 3.309(e).

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  75 Fed. Reg. 14,391 (Aug. 31, 2010).  Note 3 of the revised 
§ 3.309(e) specifically states that hypertension is not among the 
diseases subject to the presumption of service connection.  
(Implementation of the amended rule was subject to a 60-day 
waiting period under the Congressional Review Act (CRA) to allow 
Congress the opportunity to review the regulation.  The CRA 
waiting period expired on October 30, 2010.)  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Secondary service connection

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Analysis 

With respect to the first Hickson and Wallin element, the record 
indicates that the Veteran has been diagnosed with hypertension.  
See, e.g., the June 2010 VA examination.  Evidence of a current 
disability has therefore been demonstrated. 

With respect to the second Hickson element, a review of the 
service medical records indicates that the Veteran was not 
treated for, or diagnosed with, hypertension during his active 
duty service.  Nor does he contend otherwise.  However, the 
record indicates that the Veteran served in the Republic of 
Vietnam and his exposure to herbicides is therefore presumed.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010).  
Accordingly, an in-service injury has been demonstrated. 

With respect to the second Wallin element, the Veteran was 
granted service connection for type II diabetes mellitus in a 
November 2001 rating decision.   

The Veteran was provided a VA examination in July 2010.  After 
conducting a thorough examination and reviewing the Veteran's 
claims folder, the VA examiner stated that while hypertension can 
occur or be aggravated by diabetes, there was no clinical 
evidence to suggest that such was the case.  It was noted that 
the Veteran's "blood pressures have remained mostly stable and 
controlled on one medication since [the] onset of hypertension" 
and that the elevated blood pressures the Veteran has displayed 
"are consistent with essential hypertension, but not 
hypertension due to or aggravated by type 2 diabetes mellitus."  

In a report of VA examination in November 2006, the VA examiner 
discussed the elevated blood pressure readings contained in the 
claims folder but did not diagnose the Veteran with hypertension.  
It was noted that the "Veteran's blood pressure has shown only 
mild elevation occasionally" and, "[i]n the past, whenever his 
blood pressure was slightly elevated, it fell to normal without 
any treatment and remained normal without treatment."  As a 
result, the examiner concluded that "it is not likely that [the] 
Veteran has hypertension secondary to diabetes."  Currently, the 
evidence of record clearly establishes that the Veteran has 
hypertension, including by the Veteran's private physician the 
following year, and on the July 2010 VA examination.  As the 
November 2006 VA examiner's opinion was premised on a finding 
that hypertension did not exist, the Board finds that it is of no 
probative value in establishing the etiology of the disability at 
issue as related to service-connected disability. 

There are no other competent nexus opinions of record.  To the 
extent that the Veteran and his representative contend that a 
medical relationship exists between his hypertension and his 
diabetes mellitus, or between his hypertension and in-service 
exposure to herbicides, any such statements do not constitute 
competent evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Specifically, the record does not indicate that 
the Veteran or his representative have the necessary medical 
training or experience to comment on complex medical questions 
such as the etiology of the Veteran's hypertension.   

The Veteran does not appear to contend that he has had 
hypertension within one year of his separation from service.  See 
38 C.F.R. § 3.309(a).  Nor does he contend that he has had 
hypertension continuously since his separation from service.  In 
this regard the Board notes that the first diagnosis of 
hypertension comes from an April 2006 private treatment report, 
made four decades after the Veteran separated from service.  
Similarly, the June 2010 VA examiner stated that the Veteran's 
hypertension had its onset in 2004.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent]. Such evidence is lacking in this case.  As noted 
above, the Veteran has not alleged, and the evidence does not 
suggest, that he has had hypertension since he separated from 
service.  In view of the foregoing, the Board finds that 
continuity of symptomatology after service has therefore not been 
demonstrated competent medical nor credible lay evidence.

Accordingly, the third Hickson and Wallin elements have not been 
met, and the Veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected type II 
diabetes mellitus and herbicide exposure, as the third Hickson 
and Wallin elements have not been met. The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus and 
herbicide exposure, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


